             Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 1 of 15




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------------- x
                                                                    :
    MICHAEL PHILIP KAUFMAN,                                         :   ORDER DENYING MOTION
                                                                    :   FOR JUDGMENT OF LAW
                                             Plaintiff,             :   AND FOR A NEW TRIAL
                                                                    :
                 -against-                                          :   16 Civ. 2880 (AKH)
                                                                    :
    MICROSOFT CORPORATION                                           :
                                                                    :
                                             Defendant.             :
                                                                    :
    --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                      Following trial, a jury reached a verdict that Defendant Microsoft Corporation’s

(“Defendant” or “Microsoft”) computer application, Dynamic Data, infringes U.S. Patent No.

7,885,981 (the “’981 Patent”), which is owned by Plaintiff Michael Kaufman (“Plaintiff” or

“Kaufman”). The jury found that Kaufman was entitled to $7 million in damages. Microsoft

moves for judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50(b) or for a

new trial pursuant to Federal Rule of Civil Procedure 59. As detailed further herein, Microsoft’s

motion is denied.

                                                      BACKGROUND

                      I assume familiarity with the factual and procedural history of this case. To

summarize briefly, Kaufman’s ’981 Patent issued in 2011. See Pl. Ex. 1 1 (’981 Patent). The

’981 Patent describes an invention that helps users interact with relational computer databases.

“It is an object of the invention to provide a complete and fully functional user interface (UI) for

any arbitrarily complex or large database schema, without any custom software programming.”



1
    “Pl. Ex.” refers to a trial exhibit offered by Plaintiff.

                                                                1
          Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 2 of 15




’981 Patent at 3:8-12. The ’981 Patent contains six claims. Claims 1 through 3 and 5 are at issue

here. 2 A key feature of the claimed invention is the ability to “automatically generat[e] an end-

user interface for working with the data within a relational database.” ’981 Patent at 377:3-4,

377:46-48, 378:23-25. It works with relational databases of “any arbitrary size or complexity.”

’981 Patent at 377:11-12, 377:54-55, 378:29-31. The invention also claims “a user interface

paradigm comprising a set of modes for interacting with a given database table, said modes

comprising create, retrieve, update and delete, and a corresponding display format for each

mode,” “integrat[ing] into each said mode display processes for representing, navigating, and

managing said relationships across tables.” ’981 Patent at 377:14-19, 377:25-38, 377:58-378:4,

378:9-21, 378:32-36, 378:41-54.

                  In 2008, Microsoft released Dynamic Data. The Dynamic Data application is

available through Microsoft’s software Visual Studio. Microsoft also had an older program,

Microsoft Access 2000, that performed some similar functions. Kaufman contends that Dynamic

Data, and more specifically the scaffolding function within Dynamic Data, infringes his ’981

Patent.

                  Kaufman filed this suit on April 18, 2016, bringing claims for direct infringement,

induced infringement, contributory infringement, and willful infringement, of the ’981 Patent. I

issued a claim construction order following a Markman hearing. ECF No. 69. I dismissed the

willful infringement claim on summary judgment and denied Defendant’s motions for summary

judgment in all other respects. ECF Nos. 102, 166.




2
 Plaintiff never alleged infringement of Claim 6. At trial, I also granted Defendant’s motion for judgment as a
matter of law as to Claim 4 after Plaintiff failed to present evidence of certain limitations of the claim. Trial Tr. at
979:23-980:10, 982:8-9.

                                                            2
            Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 3 of 15




                     At trial, Kaufman described how he developed his invention and how it functions

as a user-friendly way for interacting with raw, complex databases and automatically adjusting to

changes in underlying database schema. See Trial Tr. 3 at 134:14-144:9. Plaintiff’s expert

witness, Dr. Dennis Shasha, walked through a demonstration of Dynamic Data and related each

step to the claims of the ’981 Patent. Trial Tr. at 287:5-348:14. As to damages, Plaintiff

solicited the expert testimony of Brian Dies. Dies, relying in part on the costs of similar

products, estimated the royalty rate Microsoft would have paid Kaufman had the parties

negotiated a license at the time the ’981 Patent issued. Trial Tr. at 777:19-793:1. He also

estimated the number of users of Dynamic Data. Trial Tr. at 766:5-777:18. From these

variables, he arrived at the lump sum royalty payment Kaufman should receive.

                     The jury delivered a verdict in Kaufman’s favor, finding Kaufman proved that

Dynamic Data infringed the relevant claims of the ’981 Patent, and Microsoft failed to prove that

the relevant claims were invalid. Ct. Ex. 4 6. After returning its verdict as to liability, the jury

deliberated on damages. The jury found that Plaintiff was entitled to $7 million in damages for

Defendant’s infringement. Ct. Ex. 8.

                                                     DISCUSSION

                     A court may grant judgment as a matter of law after an issue has been fully

presented to the jury if the court finds “a reasonable jury would not have a legally sufficient

evidentiary basis to find for the party on that issue.” Fed. R. Civ. P. 50(a). Where, as here, the

court denies a motion for judgment as a matter of law before the case is submitted to the jury, the

movant may renew its motion pursuant to Rule 50(b). “[T]he movant must show that the

evidence, when viewed most favorably to the non-movant, was insufficient to permit a


3
    “Trial Tr.” refers to the trial transcript, ECF Nos. 173, 177, 179, 181, 183, 185, 187, 207.
4
    “Ct. Ex.” refers to a court trial exhibit.

                                                              3
        Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 4 of 15




reasonable juror to have found in the non-movant’s favor.” Conte v. Emmons, 895 F.3d 168, 171

(2d Cir. 2018); see also Samuels v. Air Transport Local 504, 992 F.2d 12, 16 (2d Cir. 1993)

(“trial court must view the evidence in a light most favorable to the nonmovant and grant that

party every reasonable inference that the jury might have drawn in its favor”). “The standard is a

high one, met only in ‘rare occasions.’” Conte, 895 F.3d at 171 (quoting George Basch Co. v.

Blue Coral, Inc., 968 F.2d 1532, 1536 (2d Cir. 1992)).

               Under Rule 59, a new trial may be granted “for any reason for which a new trial

has heretofore been granted in an action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A). “A

motion for a new trial should be granted when, in the opinion of the district court, ‘the jury has

reached a seriously erroneous result or . . . the verdict is a miscarriage of justice.’” Song v. Ives

Labs., Inc., 957 F.2d 1041 (2d Cir. 1992) (quoting Smith v. Lightning Bolt Productions, Inc., 861

F.2d 363, 370 (2d Cir.1988)). The Rule 59 standard is “a less stringent standard than Rule 50 in

two significant respects: (1) a new trial under Rule 59(a) ‘may be granted even if there is

substantial evidence supporting the jury’s verdict,’ and (2) ‘a trial judge is free to weigh the

evidence himself, and need not view it in the light most favorable to the verdict winner.’”

Manley v. AmBase Corp., 337 F.3d 237, 244-45 (2d Cir. 2003) (quoting DLC Mgmt. Corp. v.

Town of Hyde Park, 163 F.3d 124, 133-34 (2d Cir.1998)).

               Defendant contends that it is entitled to judgment as a matter of law, or in the

alternative, to a new trial, as to each key facet of the case: that Dynamic Data does not infringe

the ’981 Patent, that the ’981 Patent is invalid, and that Plaintiff failed to prove damages. I

address each argument in turn.




                                                  4
        Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 5 of 15




  I.   Infringement

               “To establish literal infringement, every limitation set forth in a claim must be

found in an accused product, exactly.” Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570,

1575 (Fed. Cir. 1995). According to Defendant, several limitations in the ’981 Patent are not

present in Dynamic Data.

               First, Defendant argues that Dynamic Data does not “automatically” perform the

claimed steps. I defined “automatic,” and the parties agreed, as meaning, “[n]o separate

developer input is required.” ECF No. 171 at 19:12-20. Defendant, arguing against

infringement, contended that there were multiple steps in Dynamic Data that require manual user

input. For example, before Dynamic Data can “scan [a] database,” ’981 Patent at 377:20, the

user must identify the database that should be scanned and click through multiple dialogue

boxes, Def. Ex. BZ. Then, after scanning, the user has to modify five lines of code and click a

button before Dynamic Data “generat[es] an end-user interface.” ’981 Patent at 377:3; Trial Tr.

at 312:15-320:20.

               However, a jury could reasonably conclude that these were preparatory and

follow-up steps, and not a replacement for the automatic steps claimed in the ’981 Patent. Put

another way, a developer conducts these manual steps during set-up. Then, the application

automatically scans the database. Then, a developer follows up with additional manual steps

before the application performs the next automatic function. This is exactly what Dr. Shasha

explained. Trial Tr. at 292:4-9, 293:6-20 (explaining how, once user performs preparatory steps

and clicks “Finish,” application automatically scans database and generates files). The jury, by

its verdict, accepted plaintiff’s explanations, and rejected defendant’s. I cannot say that the jury

“reached a seriously erroneous result or . . . the verdict is a miscarriage of justice.’” Song v. Ives



                                                  5
        Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 6 of 15




Labs., Inc., 957 F.2d 1041 (2d Cir. 1992) (quoting Smith v. Lightning Bolt Productions, Inc., 861

F.2d 363, 370 (2d Cir.1988)).

               Defendant argues that the issue is one of a claim construction, for the court alone,

and not for the jury. But the application of the definition to Defendant’s usage is an issue of fact,

not a definition. The limitation of the patent claim was defined by the Court, and it was up to the

jury to determine whether the allegedly infringing product was carrying out the steps as claimed.

See SmithKline Diagnostics, Inc. v. Helena Labs. Corp., 859 F.2d 878, 889 (Fed. Cir. 1988)

(“The claimed invention must first be defined, a legal question of claim interpretation. Second,

the trier of fact must determine whether the claims, as properly interpreted, cover the accused

device or process.”).

               Defendant’s next argument is that Dynamic Data does not infringe because it

lacks a display format for the delete mode. All relevant claims of the ’981 Patent require “create,

retrieve, update and delete” (“CRUD”) modes, “and a corresponding display format for each

mode.” ’981 Patent at 377:17-19, 378:34-36. The delete mode does not have its own display

format, i.e., a display format that performs only delete and not any of the other CRUD functions.

Trial Tr. at 207:14-20. Instead, the delete function is an option in a display format that also

allows a retrieve function. The absence of a one-to-one correspondence between each mode and

its own display format is not a limitation of the patent claim. Nothing in the plain and ordinary

meaning of “corresponding,” nor in the ’981 Patent’s prosecution history, suggests exclusivity of

one mode per display format. It merely suggests that each mode should be available in some

display format. Cf., St. Clair Intellectual Prop. Consultants, Inc. v. Canon Inc., 412 F. App’x

270, 273 (Fed. Cir. 2011) (discussing claim language requiring that each data format code

“corresponds respectively” to data formats (emphasis added)).



                                                 6
         Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 7 of 15




                 Next, Defendant returns again to a dispute that has come up at multiple stages of

this case, whether the conjunctive, “and”, may allow the possibility of the disjunctive, “and/or,”

depending on the context of its use. I held, at the Markman hearing, that I could not define the

term except in the context of how the invention described in the claim would be used. The ’981

Patent states that the invention “integrates into each [CRUD] mode display processes for

representing, navigating, and managing said relationships across tables.” ’981 Patent at 377:25-

38, 378:41-54. But Dynamic Data does not integrate all three modes in each mode display. For

example, the retrieve mode integrates processes for representing and navigating but not

managing. The managing function requires a different display. Trial Tr. at 334:21-335:5. As

the trial evidence showed, each CRUD mode display integrates processes for representing,

navigating, and/or managing. 5 I hold that this is sufficient; “and” can be read as “and/or” in the

“larger context of th[e] patent,” Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358,

1361-63 (Fed. Cir. 2008). The evidence of this case favors such a disjunctive reading of the

claim. There are instances where integration of a particular process into a particular mode makes

less sense than using a second display. Trial Tr. at 167:22-168:22, 335:1-17; World Class

Technology Corp. v. Ormco Corp., 769 F.3d 1120, 1123 (Fed. Cir. 2014) (“[w]e generally give

words of a claim their ordinary meaning in the context of the claim and the whole patent

document.”); Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (the claim term is

read “in the context of the entire patent, including the specification”).

                 Next, Defendant argues Dynamic Data does not work with relational databases of

“any arbitrary size or complexity.” ’981 Patent at 377:11-12, 378:29-31. Plaintiff’s expert, Dr.



5
  Defendant’s contention, which it appears to have abandoned in its reply, that Plaintiff failed to show any of the
three processes for update or delete mode is incorrect. See Def. Ex. ET (showing processes for update mode); Def.
Ex. EU (showing processes for representing in delete mode).

                                                         7
        Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 8 of 15




Shasha, explaining how Dynamic Data worked, illustrated his testimony using a sample database

that was “[n]ot particularly” complex. Trial Tr. at 367:24-368:12. However, Dr. Shasha also

testified that Dynamic Data can work with databases of any arbitrary size and complexity

because “there’s nothing in [Dynamic Data] that would be limited by the number of tables or

relationships.” Trial Tr. at 321:19-325:10. He further explained that this is possible because

“the software that’s being invoked only looks at the current table and its neighbors, and so,

therefore, there is no limit on the number of tables that could be handled by the software there.”

Id. Defendant argues that Dr. Shasha should have conducted multiple demonstrations with

multiple complex databases, but the jury found his testimony credible, and that suffices to sustain

the verdict. See Buchwald v. Renco Grp., 539 B.R. 31, 43-44 (S.D.N.Y. 2015) (discussing

court’s limited role in “battle of the experts” scenarios).

               Next, Defendant argues that it is entitled to judgment as a matter of law on

infringement of Claims 1-3 because Plaintiff failed to produce evidence that any user carried out

the claimed steps in the United States. Notably, the allegedly infringing scaffolding function in

Dynamic Data is disabled by default (for data privacy reasons) and has to be turned on by a user.

Trial Tr. at 358:25-359:14, 468:17-469:4. Thus, one cannot assume that every use of Dynamic

Data was infringing. The parties stipulated that Dynamic Data had hundreds of unique users per

month in the United States between August 2017 and July 2018. While not all of these users

would have necessarily enabled the scaffolding function, jurors could reasonably infer that at

least some would have, especially since using Dynamic Data without scaffolding requires more

manual work. Trial Tr. at 479:13-20; see Samuels v. Air Transport Local 504, 992 F.2d 12, 16

(2d Cir. 1993) (requiring that trial court grant non-moving party on Rule 50 motion “every

reasonable inference that the jury might have drawn in its favor”).



                                                  8
        Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 9 of 15




               Finally, Defendant argues that Plaintiff failed to prove infringement of Claim 5.

Claim 5 requires “[a] computer-readable medium containing a set of instructions for a general

purpose computer, for automatically generating an end-user interface for working with data

within a relational database.” ’981 Patent at 378:22-25. This computer-readable medium is the

CD that Microsoft sells and that contains the infringing product. Microsoft contends that Claim

5 is not satisfied because the product that Microsoft offers does not come with a preconfigured

relational database. However, this misses the point. Claim 5 requires a computer-readable

medium with a set of instructions for performing prescribed steps with any database of certain

qualities. It should not be read to require that the infringing product provides the actual database.

The claimed invention is a tool for working with a variety of databases. It would be nonsensical

to require that the tool also provide the database. Microsoft also argues that since scaffolding

was disabled by default and had to be turned on by the user, Dynamic Data was not

preconfigured to perform the infringing function. However, the default setting for scaffolding

does not change the fact that the “instructions” for performing the claimed steps are available

within the application.

               In summary, there was substantial evidence to support the jury’s verdict that

defendant’s Dynamic Data infringed the ‘981 patent.

 II.   Invalidity

               Defendant has the burden to prove by clear and convincing evidence that the ’981

Patent is invalid. Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 95 (2011). The jury found that

Defendant had failed to satisfy its burden. Defendant tried to prove at trial that the ‘981 Patent

was anticipated by prior art, and was obvious in relation to the prior art. Defenses contesting




                                                 9
        Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 10 of 15




validity are viewed by the perspective of a person of ordinary skill in the art. Vas-Cath Inc. v.

Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991).

               The jury found that the ‘981 Patent was valid, and that Defendant failed in its

burden to prove by clear and convincing evidence that the ’981 Patent lacked an adequate written

description and was anticipated or obvious in light of prior art. Microsoft Corp. v. I4I Ltd.

P’ship, 564 U.S. 91, 95 (2011). Defendant argues that Plaintiff failed to present expert evidence

of such perspective, and that its own expert was not allowed to testify fully. Test. David

McGoveran, Trial Tr. at 508:25-511:12.

               Defendant’s argument has no merit. Defendant elicited full testimony from

Mr. McGoveran ranging over 42 pages of transcript on the issue of infringement Trial Tr. 512:3-

518:3; 522:4-538:25; 555:13-575:21, and 38 pages more on the issue of invalidity. Trial Tr.

507:11-5:10:9, 575:22-610:24. Mr. McGoveran compared Microsoft’s accused product,

Dynamic Data, element by element with the claims of the ‘981 patent, and the ‘981 patent, claim

by claim, with the alleged anticipated product, Microsoft Access 2000. As McGoveran testified,

the jury had the claims of the ‘981 patent before them, and followed McGoveran’s answers, line

by line. Indeed, McGoveran told the jury the answers to the very question that Defendant claims

was blocked, who qualifies as a person of ordinary skill in the art. He answered that an expert

like him and Dr. Shasha, Plaintiff’s expert, qualify, as does a person who creates or

uses databases. Trial Tr. 509: 3-7. Defendant made a proffer as to that which he claimed he was

not allowed to ask, and I allowed Defendant to ask the question he claims was blocked. Trial Tr.

539:2 – 540:2, Id. 654:9-23. My ruling did not result in a miscarriage of justices or otherwise

require a new trial.




                                                 10
         Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 11 of 15




                  To satisfy the written description requirement, a patent applicant must “convey

with reasonable clarity to those skilled in the art that, as of the filing date, he or she was in

possession of the invention. The invention, for purposes of the ‘written description’ inquiry,

is whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.

1991). 6 My ruling as to the meaning of “integrates into each [CRUD] mode display processes

for representing, navigating, and managing said relationships across tables” disposes of part of

Defendant’s written description argument. See supra Part I; ’981 Patent at 377:25-38, 378:41-

54. Defendant highlights that the retrieve mode described in the specification does not integrate

processes for managing. Just as I held it is sufficient that Dynamic Data integrates into each

CRUD mode display processes for at least one of representing, navigating, and managing, it is

sufficient that the ’981 Patent’s specification does the same. The jury also had a sufficient basis

for finding Defendant failed to prove the delete mode was not adequately described. The ’981

Patent’s specification describes a delete “capability” rather than a delete “mode,” ’981 Patent at

5:63-64, but “a prior application need not contain precisely the same words as are found in the

asserted claims,” PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306 (Fed. Cir. 2008).

The specification includes further details on how a delete capability is incorporated. ’981 Patent

at 5:63-6:3.

                  Microsoft next argues that, based on Microsoft Access 2000 as prior art,

Plaintiff’s invention was anticipated or obvious. “A prior art reference anticipates a patent claim

under 35 U.S.C. § 102(b) if it discloses every claim limitation.” In re Montgomery, 677 F.3d




6
  Defendant also argues that my instructions to the jury conflated the written description and enablement defenses.
See Trial Tr. at 1122:2-1123:3. Microsoft failed to preserve this argument when it failed to object at trial. Springer
v. Cedro, 894 F. Supp .2d 474, 482 (S.D.N.Y. 2012). Microsoft’s earlier objection was to an earlier version of the
jury instructions. Trial Tr. at 1118:2-1119:6, 1120:7-11. The instruction gave the jury “adequate legal guidance to
reach a rational decision.” Jarvis v. Ford Motor Co., 283 F.3d 33, 62 (2d Cir. 2002).

                                                          11
         Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 12 of 15




1375, 1379 (Fed. Cir. 2012). A patent is also invalid for obviousness if “the differences between

the claimed invention and the prior art are such that the claimed invention as a whole would have

been obvious before the effective filing date of the claimed invention to a person having ordinary

skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. This inquiry takes into

account “the scope and content of the prior art,” “differences between the prior art and the claims

at issue,” and “the level of ordinary skill in the pertinent art.” Graham v. John Deere Co. of

Kansas City, 383 U.S. 1, 17-18 (1966). “Such secondary considerations as commercial success,

long felt but unsolved needs, failure of others, etc.” are also relevant. Id.

                  The trial revealed numerous instances where jurors could infer distinctions

between Access 2000 and the invention claimed in the ’981 Patent. For example, jurors could

have concluded that the lookup function in Access 2000, which a developer has to manually

create, is not an “automatic” form of managing relationships across tables as taught by the ’981

Patent. Trial Tr. at 448:10-449:4. Additionally, Kaufman described the shortcomings of Access

2000 and how shortcomings of the prior art drove him toward his invention. Trial Tr. at 112:6-

113:15. Defendant bore the burden of proving invalidity, and the jury’s finding that it failed to

meet its burden was not unreasonable in light of the evidence at trial.

         Defendant also argues claim 5 is invalid due to indefiniteness under 35 U.S.C. 112, ¶ 6,

which applies to means-plus-function limitations. 7 “Construction of a means-plus-function

limitation includes two steps.” Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1311 (Fed. Cir.

2012). “First, the court must determine the claimed function. Second, the court must identify the




7
 Because of the timing of the ’981 Patent, it is subject to the version of 35 U.S.C. 112, ¶ 6 that predates the America
Invents Act. That version of the statute states: “An element in a claim for a combination may be expressed as a
means or step for performing a specified function without the recital of structure, material, or acts in support thereof,
and such claim shall be construed to cover the corresponding structure, material, or acts described in the
specification and equivalents thereof.”

                                                           12
       Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 13 of 15




corresponding structure in the written description of the patent that performs the function.”

Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324, 1332 (Fed. Cir. 2006). At the

first step, and “[t]o determine whether § 112, para. 6 applies to a claim limitation, our precedent

has long recognized the importance of the presence or absence of the word ‘means.’”

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015). Where the word

“means” is absent, there is a “rebuttable presumption” that the means-plus function provision

does not apply. Id. Still, the word “means” is not dispositive, as the “essential inquiry” is

“whether the words of the claim are understood by persons of ordinary skill in the art to have a

sufficiently definite meaning as the name for structure.” Id.

       After determining that claims are subject to means-plus-function construction, “the court

must determine what structure, if any, disclosed in the specification corresponds to the claimed

function.” Id. at 1351. “If the patentee fails to disclose adequate corresponding structure, the

claim is indefinite.” Id. at 1352. “In the case of computer-implemented functions, [courts]

require that the specification disclose an algorithm for performing the claimed function.”

Advanced Ground Info. Sys., Inc. v. Life360, Inc., 830 F.3d 1341, 1349 (Fed. Cir. 2016) (internal

quotation marks omitted)).

               Claim 5 does not use the word “means,” and Microsoft has not overcome the

rebuttable presumption that the claim therefore is not subject to 35 U.S.C. 112, ¶ 6. The claim

uses the word “routines” but also extensively details the structural operations comprising those

routines. Microsoft has not presented evidence on “whether the words of the claim are

understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the

name for structure.” Williamson, 792 F.3d 1339 at 1348. Finally, even if claim 5 is subject to 35

U.S.C. 112, ¶ 6, the specification discloses adequate structure, including for delete mode. An



                                                 13
          Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 14 of 15




algorithm can be expressed in “any understandable terms including as a mathematical formula, in

prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar

Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citations omitted).

While the specification in the ’981 Patent does not include code or a diagram for delete mode, it

does explain in prose how to implement it. ’981 Patent at 5:63-6:3.

III.      Damages

               Defendant argues that Plaintiff is not entitled to damages accruing before the

complaint because Plaintiff failed to mark “patented” in the product he advertised online. See 35

U.S.C. § 287(a). That issue was fully addressed in my ruling after the close of evidence, and

Defendant presents no basis for disturbing that ruling. As I already held, the website was not an

offer for sale, nor was it a patented article. As such, marking was not required under Section

287(a).

               Defendant also contends that Plaintiff presented inadequate evidence of damages.

These arguments fail. As already discussed, Plaintiff provided sufficient evidence of

infringement of Claim 5, which is the basis for damages. To arrive at a reasonable royalty the

parties would have negotiated in 2011, Plaintiff’s damages expert, Brian Dies, estimated a rate

based on comparable products and estimated the number of users the parties would have

anticipated based on analysis of Google Trends. See Trial Tr. at 669:18-677:1, 680:3-686:16

(Dr. Shasha’s discussion of the comparability of products used in Dies’s analysis). Dies isolated

the rate that would be attributable to the infringing function. See. e.g., Trial Tr. at 785:13-23.

Further, in applying discount rates, he took into account that the parties might expect a decline in

users over time. Trial Tr. at 794:24-795:4. Defendant may take issue with these methods of

estimation, but there was sufficient grounding in the evidence to permit the jury to make



                                                 14
         Case 1:16-cv-02880-AKH Document 211 Filed 01/25/21 Page 15 of 15




reasonable inferences rather than rely on speculation. See Lindemann Maschinenfabrik GmbH v.

American Hoist & Derrick Co., Harris Press & Shear Div., 895 F.2d 1403 (Fed. Cir. 1990)

(“When a ‘reasonable royalty’ is the measure [of damages], the amount may again be considered

a factual inference from the evidence, yet there is room for exercise of a common-sense

estimation of what the evidence shows would be a ‘reasonable’ award.”). The very nature of a

hypothetical negotiation is that it will require some projection and inference.

                                         CONCLUSION

               Defendant’s motion is denied. The Clerk is directed to close the open motion,

ECF No. 196.

               SO ORDERED.

Dated:         January 25, 2021                           ________/s/____________________
               New York, New York                            ALVIN K. HELLERSTEIN
                                                             United States District Judge




                                                15
